This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0848

                             Douglas Neil Raasch, petitioner,
                                      Appellant,

                                            vs.

                                    State of Minnesota,
                                       Respondent.

                                   Filed March 2, 2015
                                         Affirmed
                                      Hooten, Judge

                               Isanti County District Court
                                 File No. 30-CR-10-132

Cathryn Middlebrook, Chief Appellate Public Defender, Kathryn J. Lockwood, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Jeffrey R. Edblad, Isanti County Attorney, Deanna N. Natoli, Assistant County Attorney,
Cambridge, Minnesota (for respondent)

         Considered and decided by Smith, Presiding Judge; Schellhas, Judge; and Hooten,

Judge.

                         UNPUBLISHED OPINION

HOOTEN, Judge

         Appellant pleaded guilty to second-degree criminal sexual conduct and was

sentenced. Two years later, appellant filed a petition for postconviction relief, seeking to
withdraw his guilty plea and arguing that his plea was constitutionally invalid because he

entered into it involuntarily due to improper pressure from his attorneys. On appeal from

the district court’s order denying the postconviction petition, we affirm.

                                          FACTS

       In 2010, appellant Douglas Neil Raasch was charged with second-degree criminal

sexual conduct. Raasch was represented by two public defenders. In 2011, Raasch

requested that his public defenders be discharged so he could retain private counsel. The

district court denied this request, advising Raasch that until a private attorney filed a

certificate of representation or appeared on his behalf, he would be represented by the

public defender.

       In 2012, Raasch entered an Alford plea1 to second-degree criminal sexual conduct

under a plea agreement with respondent State of Minnesota. At the plea hearing, he was

represented by one of his public defenders who, along with the district court judge,

examined Raasch regarding his waiver of rights and his proffered Alford plea.

       During the plea colloquy, Raasch acknowledged that he had “had enough time to

talk” with his attorneys about pleading guilty. His public defender showed him the rule

15 plea petition, and Raasch acknowledged that he had reviewed the plea petition and

signed it. See Minn. R. Crim. P. 15. Paragraph five of the plea petition states, “I feel that




1
  A defendant who pleads guilty via an Alford plea maintains his innocence, but concedes
that there is sufficient evidence to support a verdict of guilty. See North Carolina v.
Alford, 400 U.S. 25, 91 S. Ct. 160 (1970). This procedure was adopted by the Minnesota
Supreme Court in State v. Goulette, 258 N.W.2d 758 (Minn. 1977).

                                             2
I have had sufficient time to discuss my case with my attorney. . . . I am satisfied that my

attorney has represented my interest and has fully advised me.”

       The district court asked Raasch if he had “had enough time to discuss this matter

with [his] attorneys,” and Raasch indicated that he had. The district court asked him

whether “anybody made any threats or promises to [him] or anybody [he] know[s] in

order to get [him] to plead guilty,” and Raasch replied, “No.” The district court asked

him if his attorneys “advised [him] to [his] satisfaction regarding [his] rights [and] the

possible defenses,” and Raasch responded, “Yes.”          Raasch confirmed that he had

received discovery and discussed it with his attorneys. The district court told Raasch

that, if he proceeded to trial, he would “be given an opportunity to present any evidence

that [he] thought was favorable,” and he “could compel the attendance of witnesses if [his

attorneys] thought that would be helpful to [his] case.” Raasch stated that he understood

these rights and that he was giving them up. The district court accepted the plea, and

Raasch was sentenced the next day.

       In 2014, Raasch submitted a petition for postconviction relief, contending that his

guilty plea was based on improper pressure from his attorneys and was therefore invalid.

Raasch filed an affidavit in which he alleged that his other public defender, who did not

appear at the plea hearing, had “pushed” him to plead guilty and did not want to take his

case to trial because he was about to start a new job in Anoka County. Raasch also

alleged that his public defenders refused to show him discovery and told him that they

would not call his witnesses if he proceeded to trial. Finally, Raasch suggested that the

district court wrongly denied his request to discharge his public defenders.


                                             3
       The district court denied Raasch’s postconviction petition. It found that Raasch’s

allegation that his plea was induced by improper pressure from his attorneys was

contradicted by the evidence in the record. The district court also found that Raasch

              did not produce any corroborating or additional information
              or evidence with his motion besides his own affidavit to show
              that his attorneys acted in a manner to push him into a plea
              situation that he is now claiming he did not want. [Raasch]
              did not raise . . . the issue of being pressured into [a] plea at
              the time of the hearing, [and] in fact the transcript shows that
              he was asked twice if he had been forced into the [plea
              agreement] and both times he indicated that he had not.

The district court concluded that the guilty plea was valid and that “the petition and files

and records of the proceeding conclusively show that [Raasch] is entitled to no relief.”

This appeal followed.

                                     DECISION

       Raasch argues that the district court abused its discretion by denying his

postconviction petition to withdraw his guilty plea because the plea was involuntary.

“Generally, a person convicted of a crime who claims the conviction violates his rights

under the constitution or laws of the United States or Minnesota may file a petition for

postconviction relief.” Riley v. State, 819 N.W.2d 162, 167 (Minn. 2012); see also Minn.

Stat. § 590.01, subd. 1 (2014). “The petitioner bears the burden of establishing facts

alleged in the petition by a fair preponderance of the evidence.” Black v. State, 725
N.W.2d 772, 775 (Minn. App. 2007). “To meet this burden, the petitioner must support

his allegations with more than mere argumentative assertions that lack factual support.”

Id. (quotation omitted).



                                             4
                      We review a denial of a petition for postconviction
              relief . . . for an abuse of discretion. A postconviction court
              abuses its discretion when its decision is based on an
              erroneous view of the law or is against logic and the facts in
              the record. We review a postconviction court’s factual
              determinations under a clearly erroneous standard, and do not
              reverse those determinations unless they are not factually
              supported by the record. But we review the court’s legal
              conclusions de novo.

Riley, 819 N.W.2d at 167 (quotation and citations omitted).

       A defendant may withdraw a guilty plea at any time if “withdrawal is necessary to

correct a manifest injustice.” Minn. R. Crim. P. 15.05, subd. 1. “A manifest injustice

exists if a guilty plea is not valid.” State v. Raleigh, 778 N.W.2d 90, 94 (Minn. 2010).

“To be constitutionally valid, a guilty plea must be accurate, voluntary, and intelligent.”

Id. “A defendant bears the burden of showing his plea was invalid.” Id. The validity of

a plea is a question of law that we review de novo. Id. Whether a plea is voluntary

depends on “what the parties reasonably understood to be the terms of the plea

agreement.” Id. at 96. The voluntariness requirement ensures “that the defendant is not

pleading guilty because of improper pressures.” State v. Trott, 338 N.W.2d 248, 251

(Minn. 1983).

       The district court concluded that Raasch did not prove by a preponderance of the

evidence the facts he alleged in the petition. See Black, 725 N.W.2d at 775. We

conclude that the district court’s findings of fact are not clearly erroneous. The record

clearly indicates that, during the plea hearing, Raasch acknowledged that he received

discovery in this case, was apprised of what evidence could be offered against him, and

understood that he would be able to call the witnesses he wanted to call. Further, Raasch


                                            5
stated that he had had enough time to talk to his attorneys and that his attorneys had

satisfactorily advised him about his rights and possible defenses. He acknowledged in

the plea petition that he was satisfied with his attorneys’ representation. While the

district court did not discharge Raasch’s public defenders, it was for a good reason: the

district court did not want to leave him without representation.         Finally, Raasch’s

assertion that one of his public defenders pressured him into pleading guilty is undercut

by the fact that, at the plea hearing, his other public defender appeared on Raasch’s

behalf, not the one whom he claimed pressured him into pleading guilty. Ultimately, the

only support for Raasch’s contention that he pleaded guilty due to improper pressure

from his attorneys is his own self-serving statements in his affidavit, but these

“argumentative assertions” do not entitle him to the relief he seeks. See id.

       The district court correctly concluded that the record contains no support for

Raasch’s claim that his guilty plea was involuntary. The district court did not abuse its

discretion by denying Raasch’s petition for postconviction relief.

       Affirmed.




                                             6